Citation Nr: 0946931	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-27 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as non-compensable.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1974 to June 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

A videoconference hearing in front of the undersigned 
Veterans Law Judge was held in May 2009.  A transcript of the 
hearing has been associated with the claim file.  


FINDING OF FACT

Hypertension is not productive of diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more with required continuous medication for control.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of November 2006 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also provided him 
notice as to the degree of disability and the effective date.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess, supra.  

For an increased-rating claim, the United States Court of 
Appeals for Veterans Claims (Court) has previously held that 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life." 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  This holding has 
recently been vacated by the United States Court of Appeals 
for the Federal Circuit in Vazquez-Flores v. Shinseki, 580 F. 
3d. 1270 (2009).  Hence, the Board finds that although such 
notice was not provided in this case, that error was not 
prejudicial.

The record shows that after the rating criteria notice was 
provided in May 2008, the claim was readjudicated in a 
Statement of the Case of July 2008 and a Supplemental 
Statement of the case of September 2008.  Moreover, the 
record clearly shows that the Veteran had actual knowledge of 
the requirements for an increased rating for hypertension.  
His statements and more specifically, his testimony during 
the videoconference hearing clearly show that the Veteran was 
aware and understood what the requirements for a compensable 
rating for hypertension were.  The Veteran was provided with 
the notice and was given the opportunity to submit additional 
evidence, he was provided time to submit the same and he was 
afforded subsequent due process.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
treatment records and outpatient medical records have been 
obtained.  The Veteran was afforded VA examinations.  These 
were adequate in that they cited pertinent medical history 
and reported findings from physical examinations of the 
Veteran.  The Board notes that the Veteran appears to claim 
that there are service treatment records missing.  
Specifically, in a letter of December 2006 the Veteran stated 
that there appears to be a break in the treatment records 
between retirement in 1995 and 2000 and that he recalls being 
treated at the Hollman Air Force Base for several years.  
However, a review of the claim file shows that records from 
the 49th Medical Group at the Hollman Air Force Base were 
requested and associated with the claim file.  Moreover, 
these records do contain records dated from 1998.  Therefore, 
there is no reason for the Board to believe that there are 
any additional outstanding records which have not been 
obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 
505 (2007) (staged ratings are appropriate when the factual 
findings show distinct period where the service- connected 
disability exhibits symptoms that would warrant different 
ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential, 
in determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board has considered 
whether staged ratings are warranted.  However, it finds that 
the disability at issue has not significantly changed and 
that uniform ratings are appropriate.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Hypertension was diagnosed in service, and the Veteran was 
placed on medication in January 1993 for its control.  
Service treatment records show readings as follows: 116/68 
(April 1977); 130/70, 130/62, 130/88 and 140/90 (October 
1977); 130/84 (January 1978); 122/80 (August 1980); 126/76 
and 114/84 (May 1981); 120/84 (January 1982); 130/84 (May 
1983); 112/80 (April 1984); 128/86 (June 1984); 128/84, 
140/98, 120/82, 110/60, 110/80, 112/64, 118/62 (August 1986); 
114/78 (October 1986); 132/80 (March 1987); 163/107 (July 
1988); 140/98 (August 1988); 128/86 (October 1988); 142/88 
(December 1988); 128/78 (May 1991); 142/64 (July 1992); 
165/105 (December 1992); 154/106 (March 1995); 142/106 (April 
1995); 144/78 (August 1993); 136/98 (November 1993); 136/96 
(December 1993); 148/98 (February 1994); 142/94 and 140/88 
(March 1994); 140/90 (April 1994); 132/88, 132/84, 130/88, 
128/86 and 122/82 (May 1994); 130/90 (July 1994); and, 138/98 
and 136/86 (November 1998).  

During service, several 3-day and 5-day blood pressure 
testings were conducted.  Two readings during the January 
1993 testing were 140/100 and 146/102; in a 3-day testing in 
February 1993 no diastolic pressure was above 84.

During the Veteran's 21 year career multiple Class II Flight 
and periodical physicals were conducted.  Blood pressure 
readings during the physicals were as follows:  126/80 (July 
1974); 130/80 (July 1976); 130/78 (April 1977); 130/82 (March 
1979); 136/84 (March 1981); 140/86 (February 1983); 120/78 
(January 1985); 132/80 (March 1987); 128/82 (March 1988); 
136/84 (March 1989); 122/74 (July 1989); 130/90 (March 1990); 
140/86 (April 1991); 140/90 (January 1992); 124/78 (February 
1993); 136/96 (February 1994); 126/86 (February 1995); and 
150/100 (March 1995).  

The Veteran's blood pressure was measured as 142/98 
(sitting), 144/96 (supine), and 142/94 (standing) on VA 
examination in August 1995.  The diagnosis was essential 
hypertension.

An August 1995 letter from the Chief of Aerospace Medicine 
Service states that the Veteran was his patient while on 
active duty and since retirement; that he has been 
hypertensive since 1993 requiring Vasotec (enalopril); that 
he has raised his dosage as he was not satisfied with his 
response; and that the blood pressure average during a recent 
5-day test was 135/95. 

Treatment records form the 49th Medical Group at the Holloman 
Air Force Base show blood pressure measurements of: 154/90, 
142/84 and 136/88 (May 1999); 130/78 (June 1999); 122/76, 
116/82, 145/84, 122/85 and 153/87 (January 2000); 129/99 
(February 2000); 131/81 (May 2000); 122/80 (August 2000); 
133/77 (September 2000); 149/83 (December 2001); 145/91 
(April 20020); 131/81 (May 2002); systolic blood pressure of 
160-170 and diastolic pressure of 70-80 (April 2003); 117/70 
(June 2004); and, 124/79 (October 2005). 

On VA examination in June 2007, the Veteran's blood pressure 
readings were 110/69, 100/68 and 98/57.  The Veteran was 
noted to take Lisinopril and Atenolol.  

A May 2008 letter from the Veteran's VA physician states that 
the Veteran requires continuous medication with 
antihypertensives to keep his blood pressure under control 
and that he is unsure whether his diastolic blood pressure 
would be over 90 mm hg if he is off his medication.  He 
finally stated that the Veteran is currently on two 
medications to control his blood pressure and that he would 
not be removed from these medication simply to assess this 
fact.  

At the videoconference hearing of May 2009 the Veteran 
testified that while he was still on active duty, his 
diastolic blood pressure was primarily over 100; that since 
he has been on continuous medication his diastolic blood 
pressure has remained under 100 but that this is solely 
because of the medication; and that if he were to come off 
the medication his diastolic blood pressure would be 
primarily over 100.

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent 
rating is warranted for diastolic pressure predominantly 100 
or more, or systolic pressure predominantly 160 or more, or 
as a minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

The Board has considered the evidence pertaining to this 
claim and has determined that a compensable evaluation is not 
warranted for hypertension.  The evidence clearly shows that 
the Veteran has been under medication since 1993 for 
hypertension.  Therefore, the issue is whether the Veteran's 
diastolic blood pressure is predominantly 100 or more, or his 
systolic pressure is predominantly 160 or more, or whether he 
has a history of diastolic pressure predominantly of 100 or 
over requiring continuous medication.  

The Board has conducted a thorough review of the Veteran's 
service treatment records and post-service treatment records 
and the blood pressure readings therein and finds that the 
blood pressure readings show that the Veteran does not have 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more that requires continuous 
medication for control.  Rather, service treatment records 
show that during the Veteran's 21 years on active duty only 
seven readings showed diastolic pressure of 100 or more: 107 
in July 1988, 105 in December 1992, 100 and 102 during a 3-
day test in January 1993, 100 at a separation examination of 
March 1995, and 106 (March and April 1995).  Otherwise, 
readings have ranged from 60 in August 1986 to 98 in February 
and November 1994.  The readings which noted diastolic 
pressure of 100 or more were not just prior to being put on 
medication for hypertension.  Rather, the first reading of 
over 100 was recorded in 1988 which is five years prior to 
being put on medication.  This reading was followed by four 
years where his diastolic pressure remained under 100 without 
the need for medication.  After that, there were only three 
readings recorded prior to the medication, one in December 
1992 and two readings during a 3-day testing in January 1993.  
Significantly though, not all of the readings during the 
January 1993 3-day testing were above 100.  Moreover, the 
Board notes that post-service records show that diastolic 
pressure was never 100 or more.  

Moreover, while systolic pressure has twice read over 160 - 
163 in July 1988 and 165 in December 1992- systolic pressure 
has otherwise ranged from 110 in August 1986 to 154 in March 
1995.  In addition, while there was a reading of systolic 
pressure between 160 and 170 in April 2003, systolic pressure 
was otherwise under 160.  The Board stresses that in order to 
warrant a compensable evaluation, diastolic pressure must be 
predominantly 100 or over, or systolic pressure must be 160 
or over, or there must be a history of diastolic pressure of 
predominantly 100 or over if the Veteran is under continuous 
medication.  Seven readings of diastolic pressure of 100 or 
over do not show that the Veteran's diastolic pressure was 
predominantly 100 or over when considering that this was 
during the span of 31 years.  Similarly, three readings of 
systolic pressure of 160 or over during a span of 31 years 
does not show systolic pressure has been predominantly 160 or 
over.  The Board has also considered clusters of readings 
(short periods of time), however, even when shorter periods 
of time are considered, pressure readings have never been 
predominantly 100 or greater.  At best, the readings of 100 
or greater have been intermittent.  Also, the Board notes 
that DC 7101 contemplates blood pressure readings which 
"require continuous medication for control."  Thus, the 
reported readings accurately reflect the current severity of 
the Veteran's service-connected hypertension.  Merely taking 
medication does not more closely approximate the criteria for 
a higher evaluation.  38 C.F.R. § 4.7.

The Board has considered the appellant's assertions that he 
has had periods where pressure has been predominantly 100 or 
greater.  However, he has not provided a factual foundation 
for the readings or the period of time involved.  We also 
find that the readings obtained by skilled professionals are 
more probative than any lay recordings obtained from 
instruments with unknown qualities.  

Lastly, we have considered his statement that blood pressure 
would be higher if removed from medication.  However, the 
opinion is speculative and the regulations consider the use 
of medication.  While it is possible that his pressure could 
rise, as of this date, the pressure has not approximately 
predominantly 100 or more.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

In reaching this decision, the Board has considered the issue 
of whether the Veteran's disability presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b) 
(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  Consideration of referral for an extraschedular 
rating requires a three-step inquiry.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet.App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  The 
Board notes that the evidence shows that the appellant's 
hypertension, in and of itself, does not interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  There is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating are not met.




ORDER


A compensable evaluation for essential hypertension is 
denied.  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


